IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THERESA ADAMS,                           : No. 306 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
DAVID A. VAUGHN, M.D., AND               :
SURGICAL SPECIALISTS OF                  :
LANCASTER,                               :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.